EVERETT, Chief Judge
(concurring in part and dissenting in part):
I agree that the Manual for Courts-Martial adopted the same requirement of corroboration which the Supreme Court has announced for Federal criminal trials. Thus, it is only necessary that there be “substantial independent evidence that the offense has been committed, and the evidence as a whole proves beyond a reasonable doubt that defendant is guilty.” See Smith v. United States, 348 U.S. 147, 156, 75 S.Ct. 194, 199, 99 L.Ed. 192 (1954).
Here the extrinsic evidence was sufficient to corroborate Melvin’s confession that he had used heroin. However, I do not believe that the confession and the corroboration would have allowed the Government to obtain findings of guilty on two or more specifications, each of which alleged a use of heroin during the relevant 4-month period of February 1 to June 5. Consequently, I doubt that here — where a single specification alleges use of heroin “on numerous occasions” during this period — the extrinsic evidence adequately corroborates the confession insofar as multiple use is concerned.
Accordingly, I would affirm the decision below as to findings except to the extent that it upholds the finding of guilty on the specification of Charge I to the words “on numerous occasions.” Since I conclude that this error did not prejudice appellant as to sentence, I also would affirm the decision as to sentence.